DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

The information disclosure statement (IDS) submitted on 1/13/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Cite No. 385, a Non Patent Literature Document by Mulcahy, has been lined through because no publication date has been provided for the reference.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims encompass embodiments in which the first and second target genomic regions are non-polymorphic regions. These embodiments do not rely on the ability to determine the which nucleic acids in the sample are of fetal DNA corresponding to the first and second target genomic regions, but rather rely on detecting differences in the total amount of DNA corresponding to the first and second target genomic regions, i.e. the total combination of fetal and maternal DNA from a particular genomic locus. The following rejections are over these embodiments.
The claims are drawn to methods for providing a statistical likelihood of a fetal copy number variation in a maternal sample comprising maternal and fetal cell-free DNA. 
The claims require determining a frequency of the first and second genomic regions based on the detection of capture regions on an array. Thus, the claims 
These embodiments of the methods require a level of uniformity, specificity and sensitivity in order to detect the small relative differences that occur between genomic regions present in a maternal sample of plasma or serum when a fetal copy number variation is present. The differences to be detected are small based on the minor level of fetal nucleic acids relative to the level of maternal nucleic acids in maternal plasma and serum samples. 
The scope of the claimed process is discussed to establish the types of techniques, procedures and assays that are encompassed by the invention as presently claimed.
The present claims encompass embodiments of interrogating two or more loci in target genomic regions by introducing at least one set of two synthetic oligonucleotides that specifically hybridize to non-polymorphic loci within first and second genomic regions. Then at least one of the hybridized oligonucleotides may be extended in some embodiments such that the oligonucleotides may be joined via a ligation process to create contiguous ligation products. The ligation products may be amplified. The ligation products are detected by using an array with probes that capture the capture region within the oligonucleotides used to interrogate and/or for hybridization. A relative frequency is determined for the genomic regions. The claimed methods place no limits or restriction on the type of oligonucleotides or the types of genomic regions that are 
The above identified steps broadly encompass any sets of oligonucleotides that are complementary to any of the loci within genomic regions. The pairs of oligonucleotides can be of any length and target any first and/or second loci in any genomic region. The two oligonucleotides within the sets as claimed can have any amount of variation in terms of melting temperatures, lengths, G/C content, etc. In short, the oligonucleotides are not limited in any manner other than they are able to specifically hybridize to a loci within the genomic region. The hybridized and ligated oligonucleotides can be amplified with any primer having any primer sequence using any type of amplification process (e.g. thermocycling, isothermal, etc.).
In view of the full scope of the steps described above, the steps broadly encompass embodiments that entail the use of a number of well-known techniques, which fall into the general techniques of “multiplex ligation-dependent probe amplification” processes. For example, Shoemaker (US 2008/0090239 A1; cited on the 1/13/2020 IDS) teaches the technical aspects underlining these process steps as presently claimed. Shoemaker refers to this process as using molecular inversion probes (para. 150; Fig. 7A) and also teaches technical aspects of an alternative approach in which the oligonucleotides are not joined in a precircle probe, but instead uses two physically separate oligonucleotides that hybridize to genomic regions (Fig. 7C). The molecular inversion probes of Shoemaker depicted in Fig. 7A and the probe set of 7C are both encompassed by the broad structural characterization of the first and second sets of synthetic oligonucleotides that are hybridized to the targeted genomic 2 Methods; Fig. 1). Myllykangas (Biotechnol Genet Eng Rev. 2010. 27:135-158) describes efforts to improve upon the assay of Porreca with some success (p. 13). Turner (Nat. Methods. 2009. 6(5):315-316) also describes efforts to improve upon aspects of Porreca’s technique. 
A well-known aspect of these above identified methods, encompassed by the broad scope of the claims, is that they suffer from a lack uniformity across the different targets within the multiplex format assay. For example, Porreca demonstrates that uniformity "of targets that we observed within each reaction, abundances varied over 2-3 logs, with ~75% of observed targets falling within a 100-fold range" (p. 933, left column). Tewhey found that with a molecular inversion probe assay that 58% of targets had a 10-fold uniformity observed and 88% of targets had a 100-fold uniformity observed (Supplemental Table 8). Turner improved uniformity by lengthening hybridization and gap-fill incubations and increasing MIP and ligase concentration, to 98% of all targets being captured per reaction, ~58% with a 10-fold and ~88% within a 100-fold range (p. 2).

It is noted that the only difference between the above described steps as claimed and the methods of Shoemaker, Porreca and Tewhey is that the invention as claimed requires the steps be performed with a maternal sample of plasma or serum. Thus, one would reasonably predict the methods of Shoemaker, Porreca and Tewhey, which are encompassed by the broad technical scope of the described steps as presently claimed, are not sufficient and one would need to improve upon, modify, alter or optimize the known techniques in order to be used in the methods of detecting a fetal copy number variation within a maternal sample of serum or plasma through the detection and analysis of non-polymorphic loci.
Applicants have not provided any information about the specific oligonucleotides used or the genomic regions targeted by the assay formats. The instant specification and present claims do not identify any features that would be responsible for the improved uniformity as compared the well-known assays of the prior art that are encompassed by the broad scope of claimed methods. Thus, the Examiner cannot resolve the discrepancy between what the prior art predicts to be the uniformity 
To summarize, the assays employed by applicant and encompassed by the above identified parts have a wide range of uniformity as acknowledged by the state of the art. The instant specification provides no guidance as to which assay formats and targets are required in order to reliably and accurately determine the relative frequency of the non-polymorphic loci within a genomic region such that they can be indicative of the presence or absence of a fetal CNV.
In addition to the issues identified above related to the types of assays encompassed by the claims and types of oligonucleotides that can be employed, the types of targets also raise issues. No particular targets of interest are described by the instant specification that can be used to determine the presence or absence of a fetal CNV. However, one would not reasonably expect that all regions within the genome can function in the claimed methods. For example, genomic regions having variable number of repeat sequences would not reasonably be useful in the accurate determination of relative frequencies of the two regions, as the variable repeat sequence would complicate the analysis for larger genomic regions and the determination of frequencies between two regions. Similarly, regions that are variable (i.e. not conserved) or having other altered genomic states (e.g. rearrangements, deletions, insertions, etc.) would be problematic as the synthetic oligonucleotides would not sufficiently hybridize to and detect regions that differ from the conserved regions and/or those that are in altered 
In conclusion, the claims and the instant specification are an invitation to the ordinary artisan to experiment and identify assay modifications and target genomic regions that are required in order to achieve the uniformity and sensitivity that is required in order to reliably and predictably detect a fetal CNV between two nucleic acid regions of interest in a maternal sample of plasma and serum.

Claim Rejections - 35 USC § 112, Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.

Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988). Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
Nature of the Invention and Scope of the Claims:
The claims encompass embodiments in which the first and second target genomic regions are non-polymorphic regions. These embodiments do not rely on the ability to determine the specific amount of fetal DNA within the sample corresponding to the first and second target genomic regions based on polymorphic differences between the mother and the fetus, but rather rely on detecting differences in the total amount of DNA corresponding to the first and second target genomic regions, i.e. the amount of DNA that is the combination of maternal and fetal DNA from a genomic locus. The following rejections are over these embodiments.
The claims are drawn to methods for providing a statistical likelihood of a fetal copy number variation in a maternal sample comprising maternal and feral cell-free DNA. 
The claims encompass embodiments of determining a frequency of the first and second genomic regions based on the level of hybridization and ligation of the first and second sets of synthetic oligonucleotides and detecting a fetal CNV based on the 
The scope of the claimed process has been discussed above to establish the types of techniques, procedures and assays that are encompassed by the full scope of the invention as presently claimed. The above discussion is incorporated into this section and rejections of the Office action.
Teachings in the Specification and Examples:
The instant specification describe general features of the invention. Figures 1-13 depict the various approaches contemplated for hybridizing, ligating and amplifying nucleic acid regions of interest. These generic approaches are similar to well-known approaches in the field and as discussed in the previous written description rejections. Example 1 describes the subjects analyzed (para. 195). Example 2 describes the preparation of DNA for use in a tandem ligation procedure (para. 196). Example 3 describes exemplary assay formats using tandem ligation and arrays (para. 197). Example 4 describes data analysis (para. 198). Example 5 describes the results (para. 198-203). The instant specification does not set forth any examples or evidence of which embodiments and the features of those embodiments are required to actually detect a fetal aneuploidy.
State of the Art and Unpredictability of the Art:
The level of skill in the art is deemed to be high; however, the predictably associated with detecting a fetal copy number variation of a fetal genomic region by 
The invention is in a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.” Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).
The state of the art, as demonstrated by the above cited references, shows that the uniformity is a well-known problem of multiplexed ligation and amplification techniques encompassed by the full scope of the claims, for example by the above identified parts. For example, Porreca demonstrates that uniformity "of targets that we observed within each reaction, abundances varied over 2-3 logs, with ~75% of observed targets falling within a 100-fold range" (p. 933, left column). Tewhey found that with molecular inversion probe assays that 58% of targets had a 10-fold uniformity observed and 88% of targets had a 100-fold uniformity observed (Supplemental Table 8). This lack of uniformity makes using techniques encompassed by the full scope of the claims unsatisfactory for detecting a copy number difference between two non-polymorphic genomic regions contained within a maternal sample. 
The instant specification does not describe the particular elements or design features of the oligonucleotides, the hybridization, extending, ligating, amplifying and detecting steps that were implemented in the highly multiplexed assay in order to achieve the necessary level of uniformity. The claimed steps broadly encompass the hybridization, extension, ligation and amplification steps of Shoemaker, Porreca, Tewhey, Myllykangas and Turner, all of which produced at best a uniformity of 10-fold, 
If the methods of Shoemaker, Porreca and Tewhey are insufficient to detect the small differences in the relative amounts of genomic regions, then embodiments of the methods as presently claimed are insufficient also because the invention as presently claimed broadly encompasses implementing the assays of Shoemaker, Porreca and Tewhey. For example, if one was to analyze a maternal sample by implementing the assays of Porreca as specifically taught by Porreca, one would predict a uniformity that varied over 2-3 logs, with ~75% of observed targets falling within a 100-fold range. Furthermore, the data of Table 1 demonstrates that the variety of assays encompassed by the claimed steps have a wide range of uniformities and there is no clear description of the elements that are required in order achieve the uniformity that is required in order to actually detect a fetal copy number variation in a reliable manner.
The differences between the examples from the instant specification as compared to the present claims were discussed above, and at this point none of those features can resolve the discrepancy between what the prior art predicts and the instant specification demonstrates. Nor can one identify which parameters are responsible for the variation in uniformity observed by applicant.
At present, there is no claimed element or clearly identified element or feature in the instant specification that enables the improved uniformity over the prior art methods. The level of uniformity is required to detect the small differences in the relative frequency between a first and second genomic regions contained within a maternal sample.
Quantity of Experimentation:
	In order for one of ordinary skill in the art to practice the claimed method as broadly claimed, undue experimentation would be required. A number of parameters, including the analysis of target sequences, oligonucleotide lengths, oligonucleotide melting temperatures, assay conditions, reagent concentrations, etc., would have to be studied to establish what conditions produce an assay that has an uniformity that is sufficient to predictably and reliably detect a fetal copy number variation as indicated by small differences in the relative frequency between a first and second genomic regions contained within a maternal sample.
Conclusions:
Thus, given the breadth of claims in an art whose nature is identified as unpredictable and the large quantity of research required to define these unpredictable variables is balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 13-14 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kapur (US 2008/0138809 A1; cited on the 1/13/2020 IDS).
Regarding claims 11 and 13, Kapur teaches providing a maternal sample (e.g. "a blood sample can be obtained from a pregnant animal or human") (para. 56, 123-129; Fig. 6 and 7). The ordinary artisan would readily appreciate that maternal blood comprises maternal and fetal cell free DNA.
It is noted that claim 11 does not require the provided maternal and fetal cell-free DNA in the sample to be subjected to the introducing steps as presently claimed but rather more broadly the maternal sample. The claim broadly encompasses any manipulation of the maternal sample, including enrichment of different types of cells, and the analysis of target genomic regions from any nucleic acid source within the maternal sample.
Kapur teaches more than 1000 SNP loci within genomic regions are interrogated by introducing oligonucleotides that hybridize to or near SNP positions (para. 124; Fig. 7). Each SNP represents a locus within a target genomic region. The oligonucleotides comprise a capture region that is either the "regions of genomic complementarity" 
The above teachings of Kapur are encompassed by the claimed steps of interrogating one or more loci from a first target genomic region and one or more loci from a second target genomic region.
Kapur teaches ligating two synthetic oligonucleotides following hybridization to a locus and extension of a single oligonucleotide within the set (Fig. 7; para. 125).
Kapur teaches an amplification step that is performed after hybridization and ligation (Fig. 7; para. 125)
The targeted loci are detected via hybridization of the unique address sequence of the oligonucleotides to a bead array comprising complement bead types (para. 126).
The capture regions are quantified and the relative frequency of maternal to paternal nucleic acids at the interrogated loci in the regions is determined. The likelihood of an aneuploidy call is based on the relative quantity of the interrogated regions on the two target genomic regions, e.g. chromosomes 13, 18 and/or 21. See para. 216.
See also Example 9, paragraphs 211 to 216, where the above noted process is used.
Regarding claim 12, Kapur teaches combining the ratios of multiple targeted regions to increase the confidence of an aneuploidy or CNV call (para. 216). It is noted that the claim does not specify what is compared in order to calculate a target genomic region ratio.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1-10 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kapur (US 2008/0138809 A1; cited on the 1/13/2020 IDS) and Dhallan (US 2004/0137470 A1; cited on the 1/13/2020 IDS).
Regarding claims 1 and 14, Kapur teaches providing a maternal sample (e.g. "a blood sample can be obtained from a pregnant animal or human") (para. 56, 123-129; Fig. 6 and 7). The ordinary artisan would readily appreciate that maternal blood inherently comprises maternal and fetal cell-free DNA. 
It is noted that claims 1 and 14 do not require the provided maternal and fetal cell-free DNA in the sample to be subjected to the interrogating steps as presently claimed; rather loci from "target genomic regions" are interrogated. The claim broadly encompasses any manipulation of the maternal sample, including enrichment of different types of cells, and the analysis of target genomic regions from any nucleic acid source within the maternal sample.
Kapur teaches more than 1000 SNP loci within genomic regions are interrogated by using oligonucleotides that hybridize to or near SNP positions (para. 124; Fig. 7). Each SNP represents a locus within a target genomic region. The oligonucleotides comprise a region complementary to a locus (e.g. "regions of genomic complementarity", "allele-specific Oligos", "locus-specific oligo") and a capture region 
The above teachings of Kapur are encompassed by the claimed steps of interrogating one or more loci from a first target genomic region and one or more loci from a second target genomic region as well as the polymorphic loci interrogated by the claimed methods.
The interrogated loci are detected via hybridization of the unique address sequence of the oligonucleotides to a bead array comprising complement bead types (para. 126).
The capture regions are quantified and the relative frequency of maternal to paternal nucleic acids at the interrogated loci in the regions is determined. The likelihood of an aneuploidy call is based on the relative quantity of the interrogated regions on the two target genomic regions, e.g. chromosomes 13, 18 and/or 21. See para. 216.
Regarding claim 2, Kapur teaches interrogating loci by hybridizing at least two oligonucleotides per locus (Fig. 7). One of the oligonucleotides comprises a capture region that is either the "regions of genomic complementarity" (which "capture" the genomic target"), "universal PCR primer sites" (which "capture" universal PCR primers) or "unique address sequence" (which targets and thus "captures" a particular bead type) (para. 124).
Regarding claim 3, Kapur teaches ligating two synthetic oligonucleotides following hybridization to a locus (Fig. 7; para. 125).
Regarding claim 4, Kapur teaches an amplification step that is performed after hybridization and ligation (Fig. 7; para. 125).
Regarding claim 5, Kapur teaches the amplification is universal amplification using PCR (Fig. 7; para. 125).
Regarding claims 7-8, Kapur teaches analyzing SNPs within genomic DNA (para. 124). Because the genomic DNA is from chromosomes, the SNPs are loci within genomic regions that are chromosomes.
Regarding claims 9-10, Kapur teaches analyzing SNPs within genomic DNA (para. 124). Because the SNPs are particular loci within genomic regions that are chromosomes, the SNPs are sub-chromosomal regions.
Regarding claim 16, Kapur teaches combining the ratios of multiple targeted regions to increase the confidence of an aneuploidy call (para. 216). It is noted that the claim does not specify what is compared in order to calculate a target genomic region ratio.
Regarding claim 20, Kapur teaches performing PCR reactions using universal primers to assay a number of SNPs in parallel (para. 125-129), which the ordinary artisan would readily recognize as involving amplification that occurs in a single vessel.
While Kapur teaches methods for determining the likelihood of a fetal copy number variation, including polymorphic loci, Kapur does not specifically teach: quantifying the alleles of the polymorphic loci to estimate the fraction of fetal DNA in the sample and calculating a statistical likelihood of a fetal copy number variation in the maternal sample where the relative frequency of the loci from the first and second target genomic regions and the fraction of fetal DNA is used in some manner (claims 1, 14, 15, 
However, Dhallan teaches a number of analyses for detecting copy number variations within a maternal sample.
Regarding claims 1, 6, 14, 15, 16, 17, 18 and 19, Dhallan teaches using data for calculating the fraction of fetal DNA based on heterozygous locus of interest on a chromosome that is not typically associated with chromosomal abnormality. The maternal template is homozygous at the loci and fetus is heterozygous at the loci. See para. 378-379. Dhallan further teaches using data about polymorphic loci to determine the amount of fetal DNA in the sample (paras. 378, 2147). The maternal template is homozygous at the autosomal loci and fetus is heterozygous at the loci, and thus, comprises a non-maternal allele that was paternally inherited. See para. 378-379. The ordinary artisan would recognize the alleles of the fetus are present at a lower frequency than the maternal alleles because the fetal DNA is present at a lower frequency within a maternal sample. This makes the fetal alleles used by Dhallan to calculate the percentage of fetal DNA (para. 379) analogous to the claimed low frequency alleles used to determine the fraction of fetal DNA.
Dhallan uses the above analyses to calculate a statistical likelihood of a fetal copy number variation in the maternal sample (para. 382-383, 406).
It would have been prima facie obvious to a person of ordinary skill in the art at the time the claimed invention was made to have combined Kapur's technique of .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over: claims 1-14 of U.S. Patent No. 10,131,937; claims 1-23 of U.S. Patent No. 10,907,198; claims 1-19 of U.S. Patent No. 10,131,951; and claims 1-11 of 
The claims of the above cited patents each teach steps of interrogating a maternal sample for a number of loci, quantifying the loci, using an array and determining the likelihood of a fetal CNV.
The claim sets differ in that the present claims require interrogating and detecting a fetal fraction in the maternal sample and using it to determine the likelihood of the fetal CNV.
Dhallan teaches using data for calculating the fraction of fetal DNA based on heterozygous locus of interest on a chromosome that is not typically associated with chromosomal abnormality. The maternal template is homozygous at the loci and fetus is heterozygous at the loci. See para. 378-379. Dhallan further teaches using data about polymorphic loci to determine the amount of fetal DNA in the sample (paras. 378, 2147). The maternal template is homozygous at the autosomal loci and fetus is heterozygous at the loci, and thus, comprises a non-maternal allele that was paternally inherited. See para. 378-379. The ordinary artisan would recognize the alleles of the fetus are present at a lower frequency than the maternal alleles because the fetal DNA is present at a lower frequency within a maternal sample. This makes the fetal alleles used by Dhallan to calculate the percentage of fetal DNA (para. 379) analogous to the claimed low frequency alleles used to determine the fraction of fetal DNA.
Dhallan uses the above analyses to calculate a statistical likelihood of a fetal copy number variation in the maternal sample (para. 382-383, 406).


Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over: claims 1-25 of U.S. Patent No. 9,994,897; claims 1-23 of U.S. Patent No. 9,567,639; and claims 1-23 of U.S. Patent No. 10,533,223.
The present claims encompass the claims of the above cited patents as they each involve the analysis of loci within a maternal sample using at least three sets of oligonucleotides, detection and quantifying the loci using an array and determining whether a fetal CNV is present based on the quantified loci and the fetal fraction within the maternal sample.

s 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,167,508 in view of Dhallan (US 2004/0137470 A1; cited on the 1/13/2020 IDS) and Kapur (US 2008/0138809 A1; cited on the 1/13/2020 IDS).
The claims of the above cited patents each teach steps of interrogating a maternal sample for a number of loci, quantifying the loci and determining the likelihood of a fetal CNV.
The claim sets differ in that the present claims require interrogating and detecting a fetal fraction in the maternal sample and using it to determine the likelihood of the fetal CNV and the use of arrays to quantify the amount of the loci.
Dhallan teaches using data for calculating the fraction of fetal DNA based on heterozygous locus of interest on a chromosome that is not typically associated with chromosomal abnormality. The maternal template is homozygous at the loci and fetus is heterozygous at the loci. See para. 378-379. Dhallan further teaches using data about polymorphic loci to determine the amount of fetal DNA in the sample (paras. 378, 2147). The maternal template is homozygous at the autosomal loci and fetus is heterozygous at the loci, and thus, comprises a non-maternal allele that was paternally inherited. See para. 378-379. The ordinary artisan would recognize the alleles of the fetus are present at a lower frequency than the maternal alleles because the fetal DNA is present at a lower frequency within a maternal sample. This makes the fetal alleles used by Dhallan to calculate the percentage of fetal DNA (para. 379) analogous to the claimed low frequency alleles used to determine the fraction of fetal DNA.

It would have been prima facie obvious to a person of ordinary skill in the art at the time the claimed invention was made modified the methods of the cited patents with Dhallan's analysis of genomic sequences to arrive at the instantly claimed method with a reasonable expectation of success. The ordinary artisan would have been motivated to combine the two techniques because it takes into consideration not only paternally inherited nucleic acids but the ratio of maternal to fetal alleles at loci of interest (taught by Dhallan, para. 395). The ordinary artisan would have been motivated to factor in the amount of fetal DNA in the sample in determining the likelihood of a fetal aneuploidy based on the teachings of Dhallan. In addition, it would have been prima facie obvious to the ordinary artisan that the combination would yield predictable results because it simply amounts to combining a technique of generating sequence information from a maternal sample with an analysis of sequence information from a maternal sample and merely amounts to combining prior art elements according to known methods.
Kapur teaches that array detection of genetic loci was well-known in the field of maternal testing. It would have been obvious to the ordinary artisan to have implemented the array based testing of Kapur into the generic methods of the above cited patents.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,718,019 in view of Kapur (US 2008/0138809 A1; cited on the 1/13/2020 IDS).

The claim sets differ in that the present claims require the use of arrays to quantify the amount of the loci.
Kapur teaches that array detection of genetic loci was well-known in the field of maternal testing. It would have been obvious to the ordinary artisan to have implemented the array based testing of Kapur into the generic methods of the above cited patents.

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 76-93 of copending Application No. 16/421,398 in view of Dhallan (US 2004/0137470 A1; cited on the 1/13/2020 IDS) and Kapur (US 2008/0138809 A1; cited on the 1/13/2020 IDS).
The claims of the above cited application each teach steps of interrogating a maternal sample for a number of loci, quantifying the loci and determining the likelihood of a fetal CNV.
The claim sets differ in that the present claims require interrogating and detecting a fetal fraction in the maternal sample and using it to determine the likelihood of the fetal CNV and the use of arrays to quantify the amount of the loci.
Dhallan teaches using data for calculating the fraction of fetal DNA based on heterozygous locus of interest on a chromosome that is not typically associated with chromosomal abnormality. The maternal template is homozygous at the loci and fetus is 
Dhallan uses the above analyses to calculate a statistical likelihood of a fetal copy number variation in the maternal sample (para. 382-383, 406).
It would have been prima facie obvious to a person of ordinary skill in the art at the time the claimed invention was made modified the methods of the cited applications with Dhallan's analysis of genomic sequences to arrive at the instantly claimed method with a reasonable expectation of success. The ordinary artisan would have been motivated to combine the two techniques because it takes into consideration not only paternally inherited nucleic acids but the ratio of maternal to fetal alleles at loci of interest (taught by Dhallan, para. 395). The ordinary artisan would have been motivated to factor in the amount of fetal DNA in the sample in determining the likelihood of a fetal aneuploidy based on the teachings of Dhallan. In addition, it would have been prima facie obvious to the ordinary artisan that the combination would yield predictable results because it simply amounts to combining a technique of generating sequence information from a maternal sample with an analysis of sequence information from a 
Kapur teaches that array detection of genetic loci was well-known in the field of maternal testing. It would have been obvious to the ordinary artisan to have implemented the array based testing of Kapur into the generic methods of the above cited patents.
This is a provisional nonstatutory double patenting rejection.

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 97-114 of copending Application No. 16/421,398 in view of Dhallan (US 2004/0137470 A1; cited on the 1/13/2020 IDS).
The claims of the above cited application each teach steps of interrogating a maternal sample for a number of loci, quantifying the loci and determining the likelihood of a fetal CNV.
The claim sets differ in that the present claims require interrogating and detecting a fetal fraction in the maternal sample, the use of arrays and using it to determine the likelihood of the fetal CNV and the use of arrays to quantify the amount of the loci.
Dhallan teaches using data for calculating the fraction of fetal DNA based on heterozygous locus of interest on a chromosome that is not typically associated with chromosomal abnormality. The maternal template is homozygous at the loci and fetus is heterozygous at the loci. See para. 378-379. Dhallan further teaches using data about polymorphic loci to determine the amount of fetal DNA in the sample (paras. 378, 2147). The maternal template is homozygous at the autosomal loci and fetus is heterozygous 
Dhallan uses the above analyses to calculate a statistical likelihood of a fetal copy number variation in the maternal sample (para. 382-383, 406).
It would have been prima facie obvious to a person of ordinary skill in the art at the time the claimed invention was made modified the methods of the cited applications with Dhallan's analysis of genomic sequences to arrive at the instantly claimed method with a reasonable expectation of success. The ordinary artisan would have been motivated to combine the two techniques because it takes into consideration not only paternally inherited nucleic acids but the ratio of maternal to fetal alleles at loci of interest (taught by Dhallan, para. 395). The ordinary artisan would have been motivated to factor in the amount of fetal DNA in the sample in determining the likelihood of a fetal aneuploidy based on the teachings of Dhallan. In addition, it would have been prima facie obvious to the ordinary artisan that the combination would yield predictable results because it simply amounts to combining a technique of generating sequence information from a maternal sample with an analysis of sequence information from a maternal sample and merely amounts to combining prior art elements according to known methods.
This is a provisional nonstatutory double patenting rejection.

Claims 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over: claims 1-24 of U.S. Patent No. 10,131,937; claims 1-23 of U.S. Patent No. 10,907,198; claims 1-19 of U.S. Patent No. 10,131,951; claims 1-11 of U.S. Patent No. 10,233,496; claims 1-25 of U.S. Patent No. 9,994,897; claims 1-25 of U.S. Patent No. 9,567,639; and claims 1-23 of U.S. Patent No. 10,533,223.
The present claims encompass the claims of the above cited patents as they each involve the analysis of loci within a maternal sample using at least two sets of oligonucleotides, detection and quantifying the loci using an array and determining whether a fetal CNV is present based on the quantified loci.
Regarding the step of extending, if not taught by the above cited patents, ligation based assays have many known variations, such as simply involving ligation of two oligonucleotides, hybridizing one or more bridging oligonucleotide in a gap between two oligonucleotides and ligating the entire group, extending one of the oligonucleotides to fill a gap between two oligonucleotides such that they may be ligated, etc. Each of the processes are obvious variants of each other based on the state of the art.

Claims 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over: claims 1-20 of U.S. Patent No. 10,718,019; and 1-29 of U.S. Patent No. 10,167,508, each in view of Kapur (US 2008/0138809 A1; cited on the 1/13/2020 IDS).

The claim sets differ in that the present claims require the use of arrays to quantify the amount of the loci.
Kapur teaches that array detection of genetic loci was well-known in the field of maternal testing. It would have been obvious to the ordinary artisan to have implemented the array based testing of Kapur into the generic methods of the above cited patents.
Regarding the step of extending, if not taught by the above cited patents, ligation based assays have many known variations, such as simply involving ligation of two oligonucleotides, hybridizing one or more bridging oligonucleotide in a gap between two oligonucleotides and ligating the entire group, extending one of the oligonucleotides to fill a gap between two oligonucleotides such that they may be ligated, etc. Each of the processes are obvious variants of each other based on the state of the art.

Claims 11-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 76-93 of copending Application No. 16/421,398 in view of Kapur (US 2008/0138809 A1; cited on the 1/13/2020 IDS).
The claims of the above cited application each teach steps of interrogating a maternal sample for a number of loci, quantifying the loci and determining the likelihood of a fetal CNV.

Kapur teaches that array detection of genetic loci was well-known in the field of maternal testing. It would have been obvious to the ordinary artisan to have implemented the array based testing of Kapur into the generic methods of the above cited patents.
Regarding the step of extending, if not taught by the above cited patents, ligation based assays have many known variations, such as simply involving ligation of two oligonucleotides, hybridizing one or more bridging oligonucleotide in a gap between two oligonucleotides and ligating the entire group, extending one of the oligonucleotides to fill a gap between two oligonucleotides such that they may be ligated, etc. Each of the processes are obvious variants of each other based on the state of the art.
This is a provisional nonstatutory double patenting rejection.

Claims 11-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 97-114 of copending Application No. 16/159,575.
The claims of the above cited application each teach steps of interrogating a maternal sample for a number of loci, quantifying the loci, the use of an array and determining the likelihood of a fetal CNV.
Regarding the step of extending, if not taught by the above cited patents, ligation based assays have many known variations, such as simply involving ligation of two oligonucleotides, hybridizing one or more bridging oligonucleotide in a gap between two 
This is a provisional nonstatutory double patenting rejection.

Claims 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over: claims 1-14 of U.S. Patent No. 10,131,937; claims 1-23 of U.S. Patent No. 10,907,198; claims 1-19 of U.S. Patent No. 10,131,951; and claims 1-11 of U.S. Patent No. 10,233,496, each in view of Dhallan (US 2004/0137470 A1; cited on the 1/13/2020 IDS).
The claims of the above cite patents each teach steps of interrogating a maternal sample for a number of loci, quantifying the loci, using an array and determining the likelihood of a fetal CNV.
The claim sets differ in that the present claims require interrogating and detecting a fetal fraction in the maternal sample and using it to determine the likelihood of the fetal CNV.
Dhallan teaches using data for calculating the fraction of fetal DNA based on heterozygous locus of interest on a chromosome that is not typically associated with chromosomal abnormality. The maternal template is homozygous at the loci and fetus is heterozygous at the loci. See para. 378-379. Dhallan further teaches using data about polymorphic loci to determine the amount of fetal DNA in the sample (paras. 378, 2147). The maternal template is homozygous at the autosomal loci and fetus is heterozygous at the loci, and thus, comprises a non-maternal allele that was paternally inherited. See 
Dhallan uses the above analyses to calculate a statistical likelihood of a fetal copy number variation in the maternal sample (para. 382-383, 406).
It would have been prima facie obvious to a person of ordinary skill in the art at the time the claimed invention was made modified the methods of the cited patents with Dhallan's analysis of genomic sequences to arrive at the instantly claimed method with a reasonable expectation of success. The ordinary artisan would have been motivated to combine the two techniques because it takes into consideration not only paternally inherited nucleic acids but the ratio of maternal to fetal alleles at loci of interest (taught by Dhallan, para. 395). The ordinary artisan would have been motivated to factor in the amount of fetal DNA in the sample in determining the likelihood of a fetal aneuploidy based on the teachings of Dhallan. In addition, it would have been prima facie obvious to the ordinary artisan that the combination would yield predictable results because it simply amounts to combining a technique of generating sequence information from a maternal sample with an analysis of sequence information from a maternal sample and merely amounts to combining prior art elements according to known methods.
Regarding the step of extending, if not taught by the above cited patents, ligation based assays have many known variations, such as simply involving ligation of two oligonucleotides, hybridizing one or more bridging oligonucleotide in a gap between two 

Claims 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over: claims 1-25 of U.S. Patent No. 9,994,897; claims 1-23 of U.S. Patent No. 9,567,639; and claims 1-23 of U.S. Patent No. 10,533,223.
The present claims encompass the claims of the above cited patents as they each involve the analysis of loci within a maternal sample using at least three sets of oligonucleotides, detection and quantifying the loci using an array and determining whether a fetal CNV is present based on the quantified loci and the fetal fraction within the maternal sample.
Regarding the step of extending, if not taught by the above cited patents, ligation based assays have many known variations, such as simply involving ligation of two oligonucleotides, hybridizing one or more bridging oligonucleotide in a gap between two oligonucleotides and ligating the entire group, extending one of the oligonucleotides to fill a gap between two oligonucleotides such that they may be ligated, etc. Each of the processes are obvious variants of each other based on the state of the art.

Claims 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,167,508 in view of Dhallan (US 2004/0137470 A1; cited on the 1/13/2020 IDS) and Kapur (US 2008/0138809 A1; cited on the 1/13/2020 IDS).

The claim sets differ in that the present claims require interrogating and detecting a fetal fraction in the maternal sample and using it to determine the likelihood of the fetal CNV and the use of arrays to quantify the amount of the loci.
Dhallan teaches using data for calculating the fraction of fetal DNA based on heterozygous locus of interest on a chromosome that is not typically associated with chromosomal abnormality. The maternal template is homozygous at the loci and fetus is heterozygous at the loci. See para. 378-379. Dhallan further teaches using data about polymorphic loci to determine the amount of fetal DNA in the sample (paras. 378, 2147). The maternal template is homozygous at the autosomal loci and fetus is heterozygous at the loci, and thus, comprises a non-maternal allele that was paternally inherited. See para. 378-379. The ordinary artisan would recognize the alleles of the fetus are present at a lower frequency than the maternal alleles because the fetal DNA is present at a lower frequency within a maternal sample. This makes the fetal alleles used by Dhallan to calculate the percentage of fetal DNA (para. 379) analogous to the claimed low frequency alleles used to determine the fraction of fetal DNA.
Dhallan uses the above analyses to calculate a statistical likelihood of a fetal copy number variation in the maternal sample (para. 382-383, 406).
It would have been prima facie obvious to a person of ordinary skill in the art at the time the claimed invention was made modified the methods of the cited patents with Dhallan's analysis of genomic sequences to arrive at the instantly claimed method with 
Kapur teaches that array detection of genetic loci was well-known in the field of maternal testing. It would have been obvious to the ordinary artisan to have implemented the array based testing of Kapur into the generic methods of the above cited patents.
Regarding the step of extending, if not taught by the above cited patents, ligation based assays have many known variations, such as simply involving ligation of two oligonucleotides, hybridizing one or more bridging oligonucleotide in a gap between two oligonucleotides and ligating the entire group, extending one of the oligonucleotides to fill a gap between two oligonucleotides such that they may be ligated, etc. Each of the processes are obvious variants of each other based on the state of the art.

s 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,718,019 in view of Kapur (US 2008/0138809 A1; cited on the 1/13/2020 IDS).
The claims of the above cited patents each teach steps of interrogating a maternal sample for a number of loci, quantifying the loci and determining the likelihood of a fetal CNV.
The claim sets differ in that the present claims require the use of arrays to quantify the amount of the loci.
Kapur teaches that array detection of genetic loci was well-known in the field of maternal testing. It would have been obvious to the ordinary artisan to have implemented the array based testing of Kapur into the generic methods of the above cited patents.
Regarding the step of extending, if not taught by the above cited patents, ligation based assays have many known variations, such as simply involving ligation of two oligonucleotides, hybridizing one or more bridging oligonucleotide in a gap between two oligonucleotides and ligating the entire group, extending one of the oligonucleotides to fill a gap between two oligonucleotides such that they may be ligated, etc. Each of the processes are obvious variants of each other based on the state of the art.

Claims 14-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 76-93 of copending Application No. 16/421,398 in view of Dhallan (US 2004/0137470 A1; cited on the 1/13/2020 IDS) and Kapur (US 2008/0138809 A1; cited on the 1/13/2020 IDS).

The claim sets differ in that the present claims require interrogating and detecting a fetal fraction in the maternal sample and using it to determine the likelihood of the fetal CNV and the use of arrays to quantify the amount of the loci.
Dhallan teaches using data for calculating the fraction of fetal DNA based on heterozygous locus of interest on a chromosome that is not typically associated with chromosomal abnormality. The maternal template is homozygous at the loci and fetus is heterozygous at the loci. See para. 378-379. Dhallan further teaches using data about polymorphic loci to determine the amount of fetal DNA in the sample (paras. 378, 2147). The maternal template is homozygous at the autosomal loci and fetus is heterozygous at the loci, and thus, comprises a non-maternal allele that was paternally inherited. See para. 378-379. The ordinary artisan would recognize the alleles of the fetus are present at a lower frequency than the maternal alleles because the fetal DNA is present at a lower frequency within a maternal sample. This makes the fetal alleles used by Dhallan to calculate the percentage of fetal DNA (para. 379) analogous to the claimed low frequency alleles used to determine the fraction of fetal DNA.
Dhallan uses the above analyses to calculate a statistical likelihood of a fetal copy number variation in the maternal sample (para. 382-383, 406).
It would have been prima facie obvious to a person of ordinary skill in the art at the time the claimed invention was made modified the methods of the cited applications with Dhallan's analysis of genomic sequences to arrive at the instantly claimed method 
Kapur teaches that array detection of genetic loci was well-known in the field of maternal testing. It would have been obvious to the ordinary artisan to have implemented the array based testing of Kapur into the generic methods of the above cited patents.
Regarding the step of extending, if not taught by the above cited patents, ligation based assays have many known variations, such as simply involving ligation of two oligonucleotides, hybridizing one or more bridging oligonucleotide in a gap between two oligonucleotides and ligating the entire group, extending one of the oligonucleotides to fill a gap between two oligonucleotides such that they may be ligated, etc. Each of the processes are obvious variants of each other based on the state of the art.
This is a provisional nonstatutory double patenting rejection.

s 14-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 97-114 of copending Application No. 16/421,398 in view of Dhallan (US 2004/0137470 A1; cited on the 1/13/2020 IDS).
The claims of the above cited application each teach steps of interrogating a maternal sample for a number of loci, quantifying the loci and determining the likelihood of a fetal CNV.
The claim sets differ in that the present claims require interrogating and detecting a fetal fraction in the maternal sample, the use of arrays and using it to determine the likelihood of the fetal CNV and the use of arrays to quantify the amount of the loci.
Dhallan teaches using data for calculating the fraction of fetal DNA based on heterozygous locus of interest on a chromosome that is not typically associated with chromosomal abnormality. The maternal template is homozygous at the loci and fetus is heterozygous at the loci. See para. 378-379. Dhallan further teaches using data about polymorphic loci to determine the amount of fetal DNA in the sample (paras. 378, 2147). The maternal template is homozygous at the autosomal loci and fetus is heterozygous at the loci, and thus, comprises a non-maternal allele that was paternally inherited. See para. 378-379. The ordinary artisan would recognize the alleles of the fetus are present at a lower frequency than the maternal alleles because the fetal DNA is present at a lower frequency within a maternal sample. This makes the fetal alleles used by Dhallan to calculate the percentage of fetal DNA (para. 379) analogous to the claimed low frequency alleles used to determine the fraction of fetal DNA.
Dhallan uses the above analyses to calculate a statistical likelihood of a fetal copy number variation in the maternal sample (para. 382-383, 406).

Regarding the step of extending, if not taught by the above cited patents, ligation based assays have many known variations, such as simply involving ligation of two oligonucleotides, hybridizing one or more bridging oligonucleotide in a gap between two oligonucleotides and ligating the entire group, extending one of the oligonucleotides to fill a gap between two oligonucleotides such that they may be ligated, etc. Each of the processes are obvious variants of each other based on the state of the art.
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claims allowed.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574.  The examiner can normally be reached on 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634